Citation Nr: 0336912	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cervical spine fracture at the C1 vertebra, currently rated 
10 percent disabling.

2.  Entitlement to service connection for degenerative 
changes at T11 and T12, claimed as secondary to the service-
connected residuals of a cervical spine fracture at the C1 
vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to an increased evaluation greater than 
10 percent for residuals of a cervical spine fracture at the 
C1 vertebra, and service connection for degenerative changes 
at T11 and T12 (claimed as secondary to the service-connected 
residuals of a cervical spine fracture at the C1 vertebra).

The case was remanded to the RO in June 2003 to address 
procedural defects relating to the veteran's right to 
notification of the provisions of the Veterans Claims 
Assistance of Act of 2000.  Thereafter, the prior denials of 
the benefits sought by the appellant were confirmed in an 
August 2003 rating decision/Supplemental Statement of the 
Case.  The case was returned to the Board in November 2003 
and the veteran now continues his appeal.

The file includes correspondence received by VA in June 2002 
indicating that the veteran is also claiming entitlement to 
service connection for a psychiatric disability (claimed as 
depression) which he contends is secondary to his service-
connected cervical spine disability.  As this issue has not 
been adjudicated, it is referred to the RO for appropriate 
action.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.

REMAND

In the course of this appeal changes to the rating schedule 
for evaluating disabilities of the spine, contained in 38 
C.F.R. § 4.71a, were promulgated which have relevance to the 
increased rating issue currently on appeal.  These revisions 
were enacted on September 23, 2002 and September 26, 2003.  
We therefore find it necessary to remand the case once again 
so that the RO may address in the first instance the 
applicability of these revisions schedule to the appeal.  The 
RO must consider the provisions of both the old and the new 
ratings schedule for evaluating residuals of a cervical spine 
fracture at the C1 vertebra and rate this disability using 
the version of the regulations which are most favorable to 
the veteran's claim for a rating increase, whether they be 
from the older version of the ratings schedule or from the 
newly promulgated one.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

A review of the veteran's claims file shows that he had been 
previously scheduled for a VA orthopedic examination in May 
2003.  However, around the date of the examination he 
contacted the RO and reported that he was unable to appear 
due to a conflict with a busy academic schedule.  We find 
that there is adequate good cause shown to warrant 
rescheduling him for another VA examination, during which a 
medical nexus opinion addressing the relationship between the 
veteran's claimed thoracic spine disability with his service-
connected cervical spine disability and his period of 
military service should be obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

In view of the foregoing discussion the case is REMANDED to 
the RO for the following development:  

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act are properly applied in 
the development of the claims.

2.  The RO should schedule the veteran 
for a medical examination by the 
appropriate specialist to determine the 
current severity of his service-
connected cervical spine disability and 
to present a nexus opinion regarding the 
relationship, if any, between his 
claimed thoracic spine disability with 
his period military service.  The 
examiner should answer the following 
questions:

(a.)  Is the range of motion of the 
cervical spine on forward flexion 
15 degrees or less?

(b.)  Is there favorable ankylosis 
of the entire cervical spine?

(c.)  Is there unfavorable 
ankylosis of the entire cervical 
spine?

(d.)  What is the veteran's current 
orthopedic diagnosis with respect 
to his thoracic spine?  

(e.)  Is it as likely as not that 
the veteran's thoracic spine 
diagnosis is secondarily related to 
his service-connected cervical 
spine disability, or otherwise with 
his period of military service?

2.  Upon completion of the above, the RO 
should readjudicate his claims of 
entitlement to service connection for a 
thoracic spine disability, and an 
increased evaluation for residuals of a 
cervical spine fracture at the C1 
vertebra.  The RO should consider the 
pertinent revisions made to the rating 
schedule for evaluating spine 
disabilities on September 23, 2002 and 
September 26, 2003 and apply whichever 
version of these changes confers the 
greatest benefit upon the veteran.
3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations, including both the 
old and the new versions of the 
regulations for rating spine 
disabilities as contained in 38 C.F.R. 
§ 4.71a, and allowed an opportunity to 
respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


